Citation Nr: 0713121	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a skin disorder as 
due to herbicide exposure.

2. Entitlement to service connection for a disorder 
manifested by numbness in the hands and feet as due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.


FINDINGS OF FACT

1. The veteran had military service in the Republic of 
Vietnam during the Vietnam era; therefore, exposure to Agent 
Orange is presumed.

2. A skin disorder was not incurred in service, nor did it 
manifest until many years following discharge from service; 
any current skin disorder is not related to military service.

3. A disorder manifested by numbness of the hands and feet 
was not incurred in service, nor did it manifest until many 
years following discharge from service; any current disorder 
manifested by numbness of the hands and feet is not related 
to military service.


CONCLUSIONS OF LAW

1. A skin disorder was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
due to any herbicide exposure therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).

2. A disorder manifested by numbness of the hands and feet 
was not incurred in or aggravated by the veteran's active 
duty service; nor may it be presumed to be due to any 
herbicide exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  Letters sent to the veteran in 
December 2001, May 2004, and December 2005 informed him of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  These letters also advised him of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, the May 2004 and December 2005 letters expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that the 
December 2001 letter was sent to the veteran prior to the 
June 2002 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i).  The veteran's service medical records are 
associated with the claims folder, as well as all relevant VA 
treatment records and private treatment records from St. 
John's Health System.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

The veteran was afforded a VA examination with respect to his 
claim of service connection for numbness in hands and feet.  
A diagnosis of distal sensory and motor peripheral 
polyneuropathy was provided.  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the veteran's claim regarding numbness in the 
hands and feet, the Board finds that there is sufficient 
competent medical evidence to decide this claim.  In this 
regard, the veteran's post-service medical records contain 
competent medical evidence regarding his diagnosis of 
peripheral neuropathy and its potential origins.  
Additionally, the Board observes that none of the veteran's 
records indicate a possible link between his military service 
and/or herbicide exposure and any current peripheral 
neuropathy.  Rather, as discussed in more detail below, the 
competent evidence shows that the cause of the veteran's 
peripheral neuropathy is unknown.  As there is no indication 
that the veteran has peripheral neuropathy that might be 
associated with service, including exposure to herbicides, VA 
is not required to provide him with a VA examination with 
etiological opinion.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon, supra.

The Board observes that a VA examination was not provided in 
conjunction with the veteran's claim regarding a skin 
disorder.  However, as above, the Board concludes that the 
record does not warrant an examination because it does not 
contain any competent evidence indicating a potential link 
between any current skin disorder and service.  The Board has 
considered the fact that an Agent Orange Registry examination 
report indicates that the veteran has a skin disorder that 
may be related to chloracne, which is a presumptive condition 
under 38 C.F.R. § 3.309(e).  However, despite this one 
medical record, the veteran's remaining VA and private 
treatment records are absent any mention of a chronic skin 
problem.  The March 2002 VA examination report notes that the 
veteran has a mild rash below his eyes; however, no skin 
disorder is diagnosed.  Thus, in the absence of any evidence 
of a chronic skin disorder, the Board finds that the one 
record discussed above is insufficient to trigger VA's duty 
to provide the veteran with an examination.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran claims that he is entitled to service connection 
for a skin disorder and a disorder manifested by numbness in 
his hands and feet, both of which he contends resulted from 
exposure to herbicides, including Agent Orange, during his 
service in Vietnam.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against these claims and the veteran's appeal 
will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  A veteran who served in the Republic 
of Vietnam during the Vietnam era shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and sub-acute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases. Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was recently published by the Secretary.  
See Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).

The veteran's service personnel records indicate that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  His DD-214 notes that his last assignment 
was with the 864th Engineer Battalion in the Republic of 
Vietnam.  In light of such evidence, the Board finds that the 
veteran was in-country, and therefore, he is presumed to have 
been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).

A. Skin Disorder

Although the veteran has not specifically contended that he 
is entitled to service connection on a presumptive basis, the 
Board notes that presumptive service connection is warranted 
under 38 C.F.R. § 3.307(a)(6) for the skin disability 
chloracne or other acneform disease consistent with 
chloracne.  Therefore, the Board will first consider whether 
the veteran is entitled to service connection on a 
presumptive basis.

A review of his service medical records and post-service 
medical records reveals that the veteran has not been 
diagnosed as having chloracne or other acneform disease 
consistent with chloracne.  Rather, the only evidence of 
record regarding a skin disorder includes an August 2001 
Agent Orange Registry dermatology report and an April 2002 VA 
examination report.  However, the April 2002 VA examination 
report does not provide a diagnosis for a skin disorder; it 
only notes that the veteran has a mild, non-itching rash 
below his eyes.  Thus, the only diagnosis of record is the 
August 2001 VA treatment record.  This medical report notes 
that the veteran reported developing skin lesions twenty-five 
years ago.  Although he had not sought treatment for these 
lesions, he indicated that he had used several over-the-
counter products.  The diagnosis provided in the August 2001 
report is clusters of open black comedone (blackheads) with 
hypertrichosis that may be related to chloracne.  

The Board observes that the August 2001 VA medical report 
does not diagnose the veteran with chloracne or other 
acneform disease consistent with chloracne.  Rather, it 
suggests only the possibility of a relationship with 
chloracne.  Moreover, the record is absent any follow-up 
regarding these findings and conclusions.  In fact, the 
remaining VA and private medical records are absent any 
mention of a chronic skin disorder or the presence of skin 
lesions.  In addition to no definitive diagnosis, the Board 
notes that, other than the veteran's own statements, there is 
no evidence that his current skin disorder manifested to a 
degree of 10 percent or more within a year of his last 
exposure to herbicides.  In the present case, such date would 
be one year from the date of last exposure to herbicides.  

In the absence of evidence of chloracne or other acneform 
disease consistent with chloracne that manifest to a degree 
of 10 percent or more within a year of the veteran's last 
exposure to herbicide, the veteran is not entitled to 
presumptive service connection under 38 C.F.R. § 3.307(a)(6).  
However, in Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must consider whether 
service connection is warranted for open black comedone 
(blackheads) with hypertrichosis under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d), to include as due to Agent Orange 
exposure.

As mentioned above, the veteran's post-service medical 
records are absent any mention of a skin disorder save the 
August 2001 VA medical record and the April 2002 VA 
examination report.  Thus, it appears from the record, that 
there is no evidence of any skin problems for more than 
thirty years after service separation.  The Board finds this 
lapse in time weighs against the veteran's claim.  In this 
regard, the Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the veteran has not complained of the maladies 
at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Additionally, neither the August 2001 VA medical record nor 
the April 2002 VA examination report provide an etiological 
opinion for the veteran's current skin disorder.  As a 
layperson, the Board finds the veteran's statements regarding 
the relationship between his current skin disorder and 
service are not competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a lay person is not competent to provide 
evidence regarding diagnosis or etiology).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

Therefore, in light of the lack of in-service problems, the 
length of time following service prior to a recorded 
diagnosis of a skin disorder, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a skin 
disorder.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

B. Numbness in the Hands and Feet

As above, the veteran has not specifically claimed 
entitlement under a theory of presumptive service connection.  
However, under 38 C.F.R. § 3.309, presumptive service 
connection is warranted for acute and subacute peripheral 
neuropathy that has become manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  Since the veteran's post-service medical 
records indicate that he has been diagnosed with peripheral 
neuropathy, the Board will therefore first consider whether 
entitlement is warranted on a presumptive basis.

The veteran's service medical records are negative for 
complaints or findings of numbness in the hands and feet, 
including acute, subacute, or chronic peripheral neuropathy, 
or related symptoms.  His April 1968 separation medical 
examination notes a normal clinical evaluation of the lower 
extremities and neurological system.  In addition to the 
veteran's service medical records, post-service medical 
records are silent for any complaint or finding of numbness 
in the hands and feet for more than thirty years after 
service separation.  Consequently, the Board finds that the 
veteran did not develop acute or subacute peripheral 
neuropathy shortly after his last exposure to Agent Orange in 
April 1968 because, by definition, that type of peripheral 
neuropathy would have resolved by the early-1970's, thirty 
years before the veteran even sought treatment for symptoms 
associated with peripheral neuropathy.  Accordingly, service 
connection for peripheral neuropathy is not warranted on a 
presumptive basis.  

Although service connection may not be granted on a 
presumptive basis, direct service connection may be shown if 
there is medical evidence linking a current disability to the 
veteran's period of service.  See Combee, supra.

The veteran's VA medical records demonstrate that he has 
undergone extensive testing, including numerous 
electromyograph (EMG) studies, with regard to his complaints 
of numbness and tingling in his arms and legs.  According to 
a July 2001 VA medical record, the veteran reported that such 
symptoms began in January 2001.  EMG studies in September 
2001, November 2001, August 2002, November 2002, and January 
2003 all revealed no electrophysiologic evidence of 
peripheral neuropathy; nevertheless, the veteran has been 
diagnosed with distal sensory and, most recently, possible 
idiopathic neuropathy. 

Despite all of the available evidence regarding the veteran's 
diagnoses related to peripheral neuropathy, the Board 
observes that none of these records contains a competent 
medical opinion linking peripheral neuropathy to service 
and/or herbicide exposure.  In fact, the only medical record 
which even discusses etiology is the May 2004 VA report which 
indicates a possible diagnosis of idiopathic neuropathy.  
According to Stedman's Medical Dictionary 873 (27th ed. 
2000), idiopathic denotes "a disease of unknown cause."  
Thus, it appears that the record contains no etiological 
opinion regarding the veteran's peripheral neuropathy and 
service.  

The Board observes that the VA Secretary, under the authority 
of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 
Stat.11, has concluded that credible evidence against an 
association between chronic peripheral neuropathy and 
herbicide exposure outweighs the credible evidence for such 
an association, and that a positive association does not 
exist.  38 C.F.R. § 3.309(e).  A summary of the medical and 
scientific evidence considered by the National Academy of 
Sciences (NAS) and the VA Secretary is set forth at 64 Fed. 
Reg. 59232 (1999).  In the absence of a contrary competent 
medical opinion linking the veteran's peripheral neuropathy 
to service, to include herbicide exposure, the Board 
concludes that the results of this NAS study weigh against a 
finding that the veteran's current numbness in his hands and 
feet is related to service. 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current numbness in his 
hands and feet is related to service.  However, while the 
veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu, supra.  

Given the evidence as outlined above, the Board finds that 
the veteran did not experience symptoms of numbness in hands 
and feet until more than thirty years after his discharge 
from service.  Additionally, the competent evidence of record 
fails to demonstrate that the veteran has a diagnosis, 
including peripheral neuropathy, that is related to in-
service exposure to Agent Orange or is otherwise related to 
service.  In the present case, the Board is not free to 
substitute its own judgment for that of a medical 
professional.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Like the veteran, the Board is not competent to make 
its own determinations regarding the correct diagnosis and 
etiology.  Rather, it must rely on the competent medical 
evidence of record.  Thus, although the veteran served 
honorably in Vietnam, the evidence in this matter does not 
support a finding that the veteran's peripheral neuropathy 
began during service or as a consequence of service and/or 
Agent Orange exposure.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
disorder manifested by numbness of the hands and feet, to 
include peripheral neuropathy.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).



ORDER

Entitlement to service connection for a skin disorder as due 
to herbicide exposure is denied.

Entitlement to service connection for a disorder manifested 
by numbness in the hands and feet as due to herbicide 
exposure is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


